UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4357


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

NORBERTO RIVERA AGUILAR, a/k/a Beto,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:11-cr-00053-RLV-DCK-2)


Submitted:   March 25, 2014                 Decided:   April 4, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Scott Gsell, LAW OFFICE OF SCOTT GSELL, Charlotte, North
Carolina, for Appellant.    Amy Elizabeth Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Norberto Rivera Aguilar appeals his conviction and the

120-month     sentence       imposed    by       the    district    court     following

Aguilar’s guilty plea to conspiracy to distribute and to possess

with intent to distribute five kilograms or more of cocaine and

fifty    grams   or   more    of   a    mixture        or   substance    containing     a

detectable amount of methamphetamine, in violation of 21 U.S.C.

§§ 841(b)(1)(A), (b)(1)(B), and 846 (2012).                        Aguilar’s counsel

has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), asserting that, in his opinion, there are no meritorious

issues for appeal, but questioning whether the district court

erred by applying a four-level enhancement under U.S. Sentencing

Guidelines Manual § 3B1.1(a) (2012) for Aguilar’s role as an

organizer or leader of the criminal activity.                           In his pro se

supplemental      brief,     Aguilar     challenges         his    sentence    and    the

validity of his guilty plea.            We affirm.

              Because Aguilar did not move in the district court to

withdraw his guilty plea, we review the Fed. R. Crim. P. 11

hearing for plain error.               United States v. Martinez, 277 F.3d

517,    525   (4th    Cir.    2002).         “[T]o      satisfy    the    plain      error

standard, [Aguilar] must show:                   (1) an error was made; (2) the

error is plain; and (3) the error affects substantial rights.”

United   States      v.   Massenburg,     564      F.3d     337,   342-43     (4th   Cir.

2009).    Our review of the record leads us to conclude that the

                                             2
district court substantially complied with Rule 11, and that

Aguilar’s guilty plea was knowing and voluntary.

            Turning to Aguilar’s sentencing claims, we review a

sentence for abuse of discretion.                    Gall v. United States, 552

U.S. 38, 51 (2007).         This review entails appellate consideration

of both the procedural and substantive reasonableness of the

sentence.    Id.

            Aguilar     challenges        the        four-level          enhancement    the

district court imposed under USSG § 3B1.1(a) for his role as an

organizer or leader of the conspiracy.                         The district court’s

determination that a defendant is an organizer or leader in the

offense is a factual finding reviewed for clear error.                               United

States v. Cameron, 573 F.3d 179, 184 (4th Cir. 2009); United

States v. Sayles, 296 F.3d 219, 224 (4th Cir. 2002).                             To qualify

for a four-level increase under USSG § 3B1.1(a), a defendant

must have been “an organizer or leader of a criminal activity

that    involved    five     or    more       participants          or     was    otherwise

extensive.    Id.

            Aguilar specifically pled guilty to Count One of the

indictment,     that       charged        a       drug     trafficking           conspiracy

specifically listing five individuals.                     One of those individuals

was    Aguilar’s    primary       cocaine         supplier    and    the     others    were

couriers for Aguilar and acted at his direction.                                 Thus, the

criminal     activity      involved    at          least     five    participants       and

                                              3
Aguilar exercised authority over several of them.                      We conclude

that the district court did not clearly err by concluding that

Aguilar   was    a    leader    or   organizer     of   the   criminal      activity;

accordingly,      the     four-level      increase      under    § 3B1.1(a)        was

appropriate.         We further conclude that Aguilar was not entitled

to a reduction for a mitigating role in the offense and that his

sentence was procedurally and substantively reasonable.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We   therefore       affirm    the    district     court’s      judgment.

This court requires that counsel inform Aguilar in writing of

his right to petition the Supreme Court of the United States for

further review.         If Aguilar requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.        Counsel’s motion must state that a copy thereof

was served on Aguilar.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before       this   court     and    argument     would   not    aid   the

decisional process.

                                                                             AFFIRMED




                                          4